DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a first Office Action Non-Final rejection on the merits. Claims 1-10 as originally filed are currently pending and are considered below.
Specification
The disclosure is objected to because of the following informalities: the latrines are referred to in paragraph 25 by 111a-d, but they are labeled in the drawings as 113a-d.   
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter without significantly more. Specifically, claims 1-10 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Claims 1-10 recite a method for providing temporary care for the homeless and support, which falls within one of the four statutory categories (i.e., a process). 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “providing an all-in-one homeless care and rehabilitation facility”, “verifying an incoming resident meets a minimum health status”, “when the incoming resident meets the minimum health status, assign the incoming resident to a resident status”, “providing housing space to the residents using temporary shelter deployed as needed”, “providing outpatient mental health and drug rehabilitation treatment to the residents”, “providing student provided medical and dental care under supervision of authorized university faculty”, “requesting incoming resident to agree to and execute a facility behavior agreement”, “if the incoming resident refuses to execute the facility behavior agreement, ending the resident stay at the all-in-one homeless care and rehabilitation facility”, “when the residents are not free from substance abuse, providing out-patient addiction treatment”, “providing job training to the residents”, and “assisting the residents to obtain job placement”.
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for providing temporary care for the homeless through a series of steps that include supplying the homeless with temporary housing, healthcare, and job training and placement. The limitations above regarding verification of minimum health status also recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2-10 similarly recite an abstract idea. The limitations included are as follows: that “the housing is provided to the residents in one person per tent arrangements” (claim 2); that “the housing provides battery operated lighting in the one person tents” (claim 3); that “the all-in-one homeless care and rehabilitation facility comprises: a plurality of temporary rest room facilities; one or more climate controlled meeting spaces; and one or more security facilities” (claim 4); that “the temporary rest room facilities comprise a plurality of latrines and one or more communal showers” (claim 5); that “the all-in-one homeless care and rehabilitation facility further comprises one or more communal computing devices for use in treatment, training and job placement during supervised hours” (claim 6); that “the all-in-one homeless care and rehabilitation facility further comprises a manager office with communications facilities” (claim 7); that “the method further comprises providing transportation to and from a local bus, train, and subway system” (claim 8); for “ending the resident stay at the all-in-one homeless care and rehabilitation facility when they violate the facility behavior agreement” (claim 9); that “the residents are provided housing and services for between 12 and 18 months” (claim 10). 
The limitations above recite abstract ideas under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements further describe the manner in which the all-in-one homeless care and rehabilitation facility would provide temporary housing, physical, and psychological rehabilitation to the homeless. As a result, claims 2-10 recite abstract ideas under Step 2A Prong One. 
With respect to Step 2A Prong Two of the framework, claim 1 does not include any additional elements that integrate the abstract idea into a practical application. Claim 1 includes an additional element that does not recite an abstract idea under Step 2A Prong One, namely the temporary construction of the all-in-one care facility on unused public lands. When considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the element does not do more than generally link the use of the judicial exception to a particular field of use. As a result, claim 1 does not include any additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
The dependent claims do not contain any additional elements for consideration.
Claims 2 and 8-10 do not recite any additional elements beyond those recited above. As a result, claims 2 and 8-10 do not include any additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claims 1 and 3-7 do not include additional elements amounting to significantly more than the abstract idea. As noted above, claims 1 and 3-7 include additional elements that do not recite an abstract idea under Step 2A Prong One. The additional elements of claims 1 and 3-7 include: the temporary construction of the all-in-one care facility on unused public lands (claim 1); battery operated lighting (claim 3); restroom facilities, climate-controlled meeting spaces, and security facilities (claim 4); latrines and communal showers (claim 5); communal computing devices (claim 6); and a manager office with communications facilities (claim 7). The additional elements do not amount to significantly more than the abstract idea because the additional elements do not do more than generally link the use of the judicial exception to a particular field of use. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 1 and 3-7 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Melnikow, J. et al., “Integrating Care for People Experiencing Homelessness”, 2020 (hereinafter “Melnikow”) in view of Los Angeles Fire Department – Disaster Preparedness Section, “START – Simple Triage And Rapid Treatment”, 2005 (hereinafter “LAFD”) and Kittrell, Dorian et al., “Shelter Training Manual for San Francisco Single-Adult Shelters", 2004 (hereinafter “Kittrell”). 
Regarding claim 1, Melnikow discloses a method for providing an all-in-one homeless care and rehabilitation facility, the method comprising: 
verifying an incoming resident meets a minimum health status (see page 22: “To enter treatment, they must be assessed first at the County Drop-In Center and may be referred to a SUD treatment provider contracted through the county.”); 
providing housing space to the residents using temporary shelter deployed as needed (see page 24: “Emergency shelters provide temporary stays overnight and are generally unavailable as a day facility. Services at shelters range from a sleeping pad and dinner in a church for a single night to large, government-operated buildings with cots, food service, and wrap-around social services.”);
providing outpatient mental health (see page 21: “Sacramento County also provides outpatient mental health services.”) and drug rehabilitation treatment to the residents (see page 37: “Outpatient substance use treatment services are integrated with their assertive community treatment program as well as mental health services for those with cooccurring illnesses.”);
providing student provided medical and dental care under supervision of authorized university faculty (see page 21: “In recognition of the projected dearth of providers, the California Future Health Workforce Commission proposed a series of recommendations to eliminate this projected shortfall and improve the pipeline of students and health workers who seek to provide care in underserved communities.”; see page 77: “Other services offered by some programs include dental care, pharmacy, employment training, and pet kennels.”);
when the residents are not free from substance abuse, providing out-patient addiction treatment (see page 37: “Downtown Emergency Services Center (DESC): Outpatient substance use treatment services are integrated with their assertive community treatment program as well as mental health services for those with cooccurring illnesses.”);
providing job training to the residents (see page 42: “Services include “housing first” placement, mental health care, showers, laundry, computer and mail access, cafeteria, job training, and employment assistance, in addition to an ~80-bed (25 seasonal) shelter.”);
assisting the residents to obtain job placement (see page 90: “Job Placement” listed under Social Services section for Project Renewal);
wherein the all-in-one homeless care and rehabilitation facility is temporarily constructed on unused public lands (see page 40: “RESTORATIVE CARE VILLAGES (RCV) (LOS ANGELES, CALIFORNIA): Construction of four villages on Los Angeles County-owned property was proposed in June 2019.”).
Melnikow does not expressly disclose the remaining claim elements of: assigning the incoming resident to a resident status, requesting incoming resident to agree to and execute a facility behavior agreement, and ending the resident stay if the incoming resident refuses to execute the facility behavior agreement.
LAFD discloses the limitation of when the incoming resident meets the minimum health status, assign the incoming resident to a resident status (see page 3, in the “Sorting the Patients” section, wherein the reader is instructed to “assign patients to broad categories based on their need for treatment"). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare social work before the effective filing date of the claimed invention to modify the intake process of verifying an incoming resident meets a minimum health status to include the subsequent step of assigning the incoming resident to a resident status, as taught by LAFD, in order to “[focus] your activities in the middle of a chaotic and confusing environment” (see page 2, under “START” heading) and “to get to each patient as quickly as possible” (see page 3, in the “Sorting the Patients” section). It would have been recognized by one of ordinary skill in the art that the act of status assignment to incoming residents would make the overall intake process more efficient and organized.
Kittrell discloses the limitation of requesting incoming resident to agree to and execute a facility behavior agreement; and if the incoming resident refuses to execute the facility behavior agreement, ending the resident stay at the all-in-one homeless care and rehabilitation facility (see page 6-18: “2. Creation of behavioral contracts. If a client is escalated or threatening, but not denied services, the shelter staff needs to set firm limits. These limits should clearly define specific behaviors that will lead to consequences such as discontinued services or a rescheduled appointment. While this may seem to duplicate the rules handed to clients at sign-in, posted in the shelter, and available from Shelter Grievance, it is still important to create the behavioral contract with the client, in person, after an incident. If possible, this document should be created with the Shelter Grievance Advocate or shown to them if the client has requested their services. The behavior contract is a written document detailing behaviors that will result in clear and specific consequences. Each client who behaves in a way that suggests they might be violent, or becomes abusive, should participate in the development of the behavior contract. The client then signs this document.”). 
Therefore, it would have been obvious to one of ordinary skill in the art of social work before the effective filing date of the claimed invention to modify the policies at a homeless care and rehabilitation facility to mandate that residents sign and abide by a facility behavior agreement, as taught by Kittrell, in order to allow staff to “set firm limits” that will “clearly define specific behaviors that will lead to consequences such as discontinued services” (page 6-18 under “2. Creation of behavioral contracts”). It would have been recognized by one of ordinary skill in the art that creating clear behavioral guidelines is essential to “enhanc[ing] and ensur[ing] a safe shelter environment” (see page 6-17 under “The Challenge of Security and Safety Self-Assessment”).
Regarding claim 4, Melnikow discloses the method according to claim 1, wherein the all-in-one homeless care and rehabilitation facility comprises: a plurality of temporary rest room facilities (see page 42: “Services include “housing first” placement, mental health care, showers, laundry, computer and mail access, cafeteria, job training, and employment assistance, in addition to an ~80-bed (25 seasonal) shelter.”); one or more climate-controlled meeting spaces (see page 39: “The new campus will be anchored by the CMHF Campus Center, a threestory building that will house a primary care health center, administrative offices, social gathering spaces (art, exercise, etc.), and commercial kitchen (for client training and food service).”; and one or more security facilities (see page 100: “The campus would feature a well-designed, residential environment (green/garden) with an enhanced perimeter and internal security.”).
Regarding claim 5, Melnikow discloses the method according to claim 4, wherein the temporary rest room facilities comprise a plurality of latrines and one or more communal showers (see page 42: “Services include “housing first” placement, mental health care, showers, laundry, computer and mail access, cafeteria, job training, and employment assistance, in addition to an ~80-bed (25 seasonal) shelter.”).
Regarding claim 6, Melnikow discloses the method according to claim 4, wherein the all-in-one homeless care and rehabilitation facility further comprises one or more communal computing devices for use in treatment, training and job placement during supervised hours (see page 34: “TPI also oversees the Day Center (floors 2-3 of building in photo on left) that provides shower, laundry, mail, and food service, and a learning center with computers and internet connectivity.”; see page 42: “Services include “housing first” placement, mental health care, showers, laundry, computer and mail access, cafeteria, job training, and employment assistance, in addition to an ~80-bed (25 seasonal) shelter.”). 
Regarding claim 7, Melnikow discloses the method according to claim 6, wherein the all-in-one homeless care and rehabilitation facility further comprises a manager office with communications facilities (see page 37: “The first floor includes amenities such as a courtyard, common space containing a dining room, community TV and activity space, computer lounge, and staff/case manager offices.”).
Regarding claim 8, Melnikow discloses the method according to claim 4, wherein the method further comprises providing transportation to and from a local bus, train, and subway system (see page 89: “Transportation” listed under Notes section for Healthcare for the Homeless).
Regarding claim 9, although Melnikow discloses the method for providing an all-in-one homeless care and rehabilitation facility, Melnikow does not expressly disclose the elements of claim 9. Kittrell discloses the method according to claim 1, wherein the method further comprises ending the resident stay at the all-in-one homeless care and rehabilitation facility when they violate the facility behavior agreement (see page 6-18: “2. Creation of behavioral contracts. If a client is escalated or threatening, but not denied services, the shelter staff needs to set firm limits. These limits should clearly define specific behaviors that will lead to consequences such as discontinued services or a rescheduled appointment…The behavior contract is a written document detailing behaviors that will result in clear and specific consequences.”). 
Therefore, it would have been obvious to one of ordinary skill in the art of social work before the effective filing date of the claimed invention to terminate a resident’s stay in the case of violation of the facility behavior agreement, as taught by Kittrell, in order to “enhance and ensure a safe shelter environment” (see page 6-17 under “The Challenge of Security and Safety Self-Assessment”).
Regarding claim 10, Melnikow discloses the method according to claim 1, wherein the residents are provided housing and services for between 12 and 18 months (see page 24: “Programs categorized as transitional tend to provide housing for up to 24 months and usually offer wrap-around social services, substance use disorder treatment, and mental health treatment to prepare people for independent living.”).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Melnikow in view of LAFD and Kittrell, and in further view of Young, Adam, “Loophole allows homeless to camp on city land”, 2011 (hereinafter “Young”).
Regarding claim 2, although Melnikow discloses the method for providing an all-in-one homeless care and rehabilitation facility, Melnikow does not expressly disclose the elements of claim 2.
Young discloses the method according to claim 1, wherein the housing is provided to the residents in one person per tent arrangements (see page 6: “The village has rules to keep it that way, Lence said, including: Only one person per tent.”). It would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that in order to keep “a sense of safety and order” (see page 6), the facility would have created a one person per tent arrangement at the all-in-one homeless care and rehabilitation facility. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Melnikow, J. et al., in view of LAFD, Kittrell, and Young, and in further view of Palermo, Jill, “Prince William's homeless: Living on the fringe”, 2015 (hereinafter “Palermo”).
Regarding claim 3, although Melnikow discloses the method for providing an all-in-one homeless care and rehabilitation facility, Melnikow does not expressly disclose the elements of claim 3.
Palermo discloses the method according to claim 2, wherein the housing provides battery operated lighting in the one person tents (see page 3: “Inside, battery-operated lights hang from the tent’s ceiling.”). It would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that residents living at the all-in-one homeless care and rehabilitation facility would require their basic living needs met, one of which being light in their accommodations. Given the one person per tent limitation set forth in claim 2 and the physical arrangement of the tents on the perimeter of the facility according to Figure 2, it would have been obvious to one of ordinary skill in the art to provide battery-operated lighting in each of the tents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIMA AHMED ABUTALEB whose telephone number is (571)272-5239. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on (571) 272-4417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.A./             Examiner, Art Unit 4186   

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686